Citation Nr: 1146720	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pterygia, status post excision on left.

2.  Entitlement to an initial compensable evaluation for residuals of a right ankle fracture.

3.  Entitlement to an initial compensable evaluation for postoperative residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  


FINDINGS OF FACT

1.  Bilateral pterygium is manifested redness bilaterally; irritation, itching, discharge or tearing in the right eye, irregular astigmatism of the left eye; and a noncompensable decrease in visual acuity.  Visual acuity was 20/20 in both the right and left eye after correction by glasses.  

2.  Residuals of a right ankle fracture are manifested by full range of motion in the right ankle with 0 to 20 degrees dorsiflexion and 0 to 45 degrees planter flexion.  There were no additional limitations related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran wore a right ankle brace on a daily basis. 

3.  Postoperative residuals of a left knee injury are manifested by mild, chronic left knee pain; full extension to 0 degrees without pain; and full flexion to 140 degrees without pain.  There were no additional limitations on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had arthroscopic surgery in 1995 and had mild osteoarthritic changes in the left knee shown on x-ray.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral pterygia, status post excision on left have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6034 (effective prior to December 10, 2008). 

2.  The criteria for a compensable rating for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Code 5271 (2011). 

3.  The criteria for a 10 percent evaluation, but no more, for postoperative residuals of a left knee injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Code 5259 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In August 2007 letter sent prior to the initial rating and an additional May 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  Both letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in July 2007 and December 2007.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

While a Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.   Francisco v. Brown, 7 Vet. App. 55 (1994). 

Pterygium

The Board notes that in December 2008, the eye regulations were revised. 73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received in August 2007, only the old regulations apply.

The Veteran's service-connected bilateral pterygia, status post excision on left have been rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6034 (in effect prior to December 10, 2008).  Under Diagnostic Code 6034, pterygium is to be rated on loss of vision, if any.  In order to qualify for a 10 percent rating under Diagnostic Code 6034, there must be loss of vision upon which to evaluate the condition. 

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. 

Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079 (2008).  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  Id.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.

A September 2007 VA examination of the eye included a review of the Veteran service treatment records.  The Veteran had pterygium excision in the left eye twice in 2002.  He also had current pterygium in the right eye.  The Veteran reported that he was prescribed new glasses three weeks prior.  He had redness in the eyes in the morning, and used Refresh plus and Naphcon A for redness.  The Veteran reported difficulty with near-sightedness.  Visual acuity in the right eye was as follows: uncorrected near 20/50, corrected near 20/20; uncorrected far 20/40, corrected far 20/20-1.  Visual acuity in the left eye was as follows: uncorrected near 20/40, corrected near 20/20-1; uncorrected far 20/20, corrected far 20/20.  An external examination revealed normal eyes bilaterally.  The Veteran had prominent meibomian gland orifices in each eye with inspissations of the left upper lid and pterygiae, nasal, of each eye.  The Veteran was diagnosed with presbyopia related to aging, and pterygia of each eye, recurrent, status post excision times two on the left with a second excision including conjunctival graft.  The Veteran also had irregular astigmatism of the left most likely related to pterygium.  

A December 2008 VA examination included a review of the Veteran's medical history.  The Veteran reported that the left eye was not symptomatic; however, the Veteran had increasing irritation and redness in the right eye.  The Veteran used Refresh plus and over-the-counter Visine.  The Veteran felt a foreign body sensation and irritation in the right eye as well as itching, discharge, and tearing.  Visual acuity in the right eye was as follows: uncorrected near 20/30, corrected near 20/20; uncorrected far 20/40, corrected far 20/20.  Visual acuity in the left eye was as follows: uncorrected near 20/25 corrected near 20/20; uncorrected far 20/50, corrected far 20/20.  A physical examination was completed.  The Veteran was diagnosed with a status post pterygium excision scar on the left without symptoms and pterygium on the right with symptoms.  

VA eye clinic notes dated in January 2009 show that the Veteran reported trouble with pterygium in the right eye.  The Veteran reported irritation and redness, improving with artificial tears.  Visual acuity was 20/20 in each eye.  The Veteran was diagnosed with pterygium in the right eye, symptomatic, not visually significant.  

The Veteran's bilateral pterygium is currently assigned a noncompensable evaluation under Diagnostic Code 6034.  VA medical records show that the Veteran's bilateral pterygium is manifested redness bilaterally; irritation, itching, discharge or tearing in the right eye, and irregular astigmatism of the left eye.  VA treatment records and VA examinations show that the Veteran's visual acuity was 20/20 in both the right and left eye after correction by glasses.  

Diagnostic Code 6034, effective prior to December 2008 provides that pterygium is to be rated on loss of vision, if any.  Under Diagnostic Code 6079, a noncompensable evaluation is warranted where vision is 20/40 or better in both eyes.  The Board notes that impairment of central visual acuity is to be measured based on the best distant vision obtainable after the best correction by glasses.  See 38 C.F.R. §§ 4.75, 4.83a, and 4.84a, Table V.  The medical evidence of record shows that the Veteran's visual acuity was 20/20 in both the right and left eye after correction by glasses.  The Board finds, therefore, that a compensable evaluation is not warranted for bilateral pterygium under Diagnostic Code 6034.  See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (in effect prior to December 10, 2008)


Joints

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Right Ankle

Disabilities of the ankle are rated under Diagnostic Codes 5270 to 5274.

Limitation of motion of the ankle may be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011). The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

A September 2007 VA examination included a review of the Veteran's medical records.  The Veteran reported dull pain in the right ankle occurring once a month with normal daily activity and cold weather.  The Veteran did not use corrective devices or assisting devices except for an ankle brace during physical training.  The Veteran denied any subluxation, inflammatory arthritis, or prosthesis.  The Veteran's right ankle disability did not result in any limitations to activities of daily activities or to his occupation.  A physical examination was completed.  The Veteran had 45 degrees planter flexion and 20 degrees dorsiflexion in the right ankle.  No further pain, weakness, or increased pain was detected during repetitive movements or when resistance was applied during examination.  The VA examiner could not determine, without resort to mere speculation, whether pain, repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, or incoordination caused additional functional loss in the Veterans' personal environment.  The Veteran was diagnosed with recurring right ankle pain, post dislocation fracture.

November 2008 VA treatment records show that the Veteran wore a lace-up ankle brace.  

A December 2008 VA examination included a review of the claims file.  The Veteran's history was noted.  The Veteran noted occasional sharp pain in the right ankle with certain movements.  He wore a brace on the right ankle on a daily basis.  The Veteran had residual aching and stiffness in the right ankle with cold, damp weather.  He took Tylenol and an analgesic balm as needed.  A physical examination was completed.  The Veteran had full range of motion in the right ankle with dorsiflexion from 0 to 20 degrees, planter flexion from 0 to 45 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 20 degrees.  The VA examiner noted that the right ankle was not painful with motion.  There were no additional limitations noted with three repetitions of movement as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had no evidence of heat, redness, swelling, or tenderness involving the right ankle.  X-rays of the right ankle were within normal limits.  The Veteran was diagnosed of with an avulsion fracture of the cuboid with a healed distal fibular fracture of the right ankle.  

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 5271 where the Veteran is not shown to have moderate limitation of the ankle.  VA examinations show that the Veteran had full range of motion in the right ankle with dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  There was no additional functional loss noted with repetition as related to pain, fatigue, incoordination, weakness, or lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds, therefore, that a 10 percent evaluation is not warranted under Diagnostic Code 5271 based on limitation of motion in the right ankle.  

The Board has considered whether a compensable evaluation is available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  There is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272-5274 (2011).   The Board finds, therefore, that a compensable evaluation is not warranted for residuals of a right ankle fracture.

Left Knee

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2011).  A 60 percent evaluation is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more; a 50 percent evaluation is assigned for flexion between 20 and 45 degrees; a 40 percent evaluation is assigned for flexion between 10 and 20 degrees; and a 30 percent evaluation is assigned for a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

A 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

A September 2007 VA examination included a review of the Veteran's medical records.  The Veteran reported stinging pain in the left knee occurring once a month with normal daily activity in cold weather.  He did not use any corrective devices except for a left knee brace with physical training.  The Veteran denied any subluxation, inflammatory arthritis, or prosthesis.  The Veteran's left knee disability did not result in any limitations to activities of daily activities or to his occupation.  A physical examination of the knees was completed.  Ankylosis was not present.  The Veteran had full flexion to 140 degrees in the left knee.  No further pain, weakness, or increased pain was detected during repetitive movements or when resistance was applied during examination.  The VA examiner could not determine, without resort to mere speculation, whether pain, repeated use and pain during flare-ups, fatigue, weakness, lack of endurance, or incoordination caused additional functional loss in the Veterans' personal environment.  The Veteran was diagnosed with recurring left knee pain, postoperative.

VA treatment records dated in 2008 show that the Veteran was seen for complaints of left knee pain, noted to be mild and chronic.  The Veteran was given a knee sleeve in November 2008.

A December 2008 VA examination included a review of the claims file.  The Veteran's history was noted.  He injured his left knee in 1991 and was eventually diagnosed as having a torn medial meniscus.  He underwent arthroscopic surgery in 1995.  The Veteran reported residual instability of the left knee occurring one or two times per month.  The Veteran had residual aching and stiffness in the left knee with cold, damp weather.  He took Tylenol and an analgesic balm as needed.   The Veteran had 0 degrees extension to 140 degrees flexion in the left knee.  The left knee was painful with squatting.  There were no additional limitations noted with three repetitions of movement as related to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had no signs of discomfort with full passive flexion of the left knee in a supine position.  He had no evidence of heat, redness, swelling, or tenderness involving the left knee.  Stability of the left knee was intact with negative Lachman test and negative McMurray sign.  X-rays revealed mild ostroarthritic change involving the left knee.  The Veteran was diagnosed with a medial meniscus tear of the left knee, status post arthroscopic surgery.  

Medical evidence shows that the Veteran's left knee disability is characterized by mild, chronic left knee pain; full extension to 0 degrees without pain; and full flexion to 140 degrees without pain.  There were no additional limitations on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  The Veteran had arthroscopic surgery in 1995 and had mild osteoarthritic changes in the left knee shown on x-ray.  

Diagnostic Code 5259 assigns a 10 percent evaluation for removal of semilunar cartilage which is symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  Medical evidence of record shows that the Veteran was diagnosed with a medial meniscus tear of the left knee, status post arthroscopic surgery, indicating that the Veteran has had removal of semilunar cartilage.  A September 2007 VA examination reflects a diagnosis of recurring left knee pain, postoperative.  The Veteran has reported, and VA treatment records show that the Veteran has mild, chronic pain in the left knee.  The Board finds, therefore, that a 10 percent evaluation is warranted in this case under Diagnostic Code 5259 for postoperative residuals of a left knee injury where the Veteran is shown to have removal of semilunar cartilage which is symptomatic.  

The Board has considered whether a separate or higher evaluation is warranted under other applicable provisions of the Diagnostic Code. 

The Veteran is not shown to have ankylosis of the left knee to warrant a separate evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  As noted above, the Veteran is shown to have full active motion in the left knee joint.  

The Board finds that a separate evaluation is not warranted under Diagnostic Code 5257 for other impairment of the knee based on recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Although the Veteran reported residual instability of the left knee occurring one or two times per month at the time of the December 2008 VA examination, there was no objective evidence of recurrent subluxation or lateral instability shown on objective examination.  Stability of the left knee was intact with negative Lachman's test and negative McMurray sign.  The Veteran denied subluxation at the time of a September 2007 VA examination.  Although the Veteran is competent to report a perceived instability in the knee; the Board finds, in this case, that objective findings to the contrary on physical examination outweigh the probative value of the Veteran's report.  The Board finds, therefore, that a separation evaluation is not warranted under Diagnostic Code 5257.

There is no evidence of dislocated semilunar cartilage in the left knee with frequent episodes of locking, pain, and effusion into the joint.  The Board finds, therefore, that a separate evaluation is not warranted under Diagnostic Code
5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

The Board finds that a separate or higher evaluation is not warranted under Diagnostic Codes 5260 or 5261.  VA examinations reports show that the Veteran had full flexion in the left knee from 0 degrees extension to 140 degrees flexion without pain.  Joint function in the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance after repetitive use, and there was no change in range of motion testing after repetitive use.  A 10 percent evaluation under Diagnostic Code 5260 is assigned for flexion limited to 45 degrees.  The Veteran is shown to have 140 degrees flexion in the left knee without pain.  A 10 percent evaluation under Diagnostic Code 5261 is assigned for extension limited to 10 degrees.  The Veteran had full extension to 0 degrees.  Extension was not shown to be additionally limited due to pain or with repetitive motion.  The Board finds that even with consideration mild, chronic pain in the Veteran's left knee; his left knee disability does not approximate a 10 percent rating under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Further, the Board notes that the Veteran's symptom of pain has already been considered in assigning his 10 percent evaluation under Diagnostic Code 5259 above.  The Board finds, therefore, that a separate evaluation is not warranted under either Diagnostic Code 5260 or 5261 based on limitation of flexion or extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2011). 

Consideration of Lay Evidence 

In reaching the above conclusions, the Board has not overlooked the Veteran's lay statements with regard to the severity of his claimed disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that the Veteran's lay statements in regard to the current severity of his disabilities were provided in lay statements, as well as during the course of his VA examinations and in conjunction with VA treatment.  In a November 2008 statement, the Veteran reported that he had a pterygia growth in his right eye.  He also reported chronic persistent pain in the right ankle and left knee, and he reported that he used over the counter braces for both the ankle and the knee.  The Board finds that the reports attesting to his pain and the severity of such, as well as his current treatment are both competent and credible.  These statements have been considered by both the VA examiners in their evaluation of the Veteran, and by the Board.  The Board notes, however, with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  In that regard, while Veteran reported instability in the left knee during his December 2008 VA examination; there was no evidence of instability on objective examination.  While the Veteran may be competent and credible to identify a perceived instability in the left knee, the Board finds that greater probative weight should be given to objective findings based on physical examination of the Veteran.

Extraschedular Consideration 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229   (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's claimed disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  The Board finds that there is no persuasive evidence in the record to indicate that manifestations of the Veteran's service-connected disabilities are not adequately contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The degree of the Veteran's disability has been addressed by his current ratings.  The Veteran is not shown to meet the objective criteria for a compensable rating under the schedular criteria for his bilateral pterygium and for his right ankle disability.  The Veteran is not shown to warrant an evaluation greater than 10 percent for his service-connected left knee.  The Veteran is not shown to exhibit other related symptoms which would put him outside of the governing norms.  A December 2008 VA examination shows that the Veteran worked in security at Fort Hood since his separation from service in 2007 and he had not taken any sick leave time because of his right ankle or left knee.  No limitations to activities of daily living or occupation were noted at the time of a September 2007 VA examination.  The evidence in this case does not show is that manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that have rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  The Board therefore has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's bilateral pterygia, status post excision on left and residuals of a right ankle fracture warrant a compensable rating evaluation.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.  The Board concludes that the evidence supports a 10 percent rating for postoperative residuals of a left knee injury.


ORDER

An initial compensable evaluation for bilateral pterygia, status post excision on left is denied.

An initial compensable evaluation for residuals of a right ankle fracture is denied.

A 10 percent rating, but no more, is granted for postoperative residuals of a left knee injury subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


